Citation Nr: 9918598	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  98-20 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1986 to October 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

The Board notes that the veteran has also filed a March 1997 
notice of disagreement to a July 1996 rating decision which 
denied entitlement to service connection for gastroesophageal 
reflux.  However, the veteran has not been issued a statement 
of the case regarding that issue.  Therefore, that issue is 
not before the Board and is referred to the RO for 
appropriate action.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran's claim has been denied 
based upon a finding that her dysthymia is the result of 
alcohol abuse.  However, the Board notes that a May 1996 VA 
mental disorders examination provided a diagnosis of "rule 
out bipolar disorder."  Such a diagnosis does not constitute 
a recognized diagnosis within the Diagnostic and Statistical 
Manual for Mental Disorders of the American Psychiatric 
Association and so the Board finds that a new examination 
should be conducted.  In addition to requested a full, 
multiaxial diagnosis, the Board feels that the examiner 
should be asked to provide his opinion regarding whether any 
current mental disorder may be the result of substance abuse.

In addition, from the appellant's testimony before the 
undersigned at her April 1999 personal hearing, it is unclear 
whether all private medical evidence has been obtained in 
this claim.  Therefore, the Board feels that an attempt 
should be made to obtain any outstanding medical evidence.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any mental 
disorder or substance abuse disorder 
subsequent to her separation from 
service.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should schedule the veteran 
for a VA mental disorders examination.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
full five-axis multiaxial diagnosis, 
consistent with the Diagnostic and 
Statistical Manual for Mental 
Disorders, Fourth Edition, of the 
American Psychiatric Association.

c)  The examiner should specifically 
state whether or not the veteran has 
dysthymic disorder, bipolar 
disorder, or any organic mental 
disorder.

d)  For any mental disorder present, 
the examiner should specifically 
provide an opinion stating whether 
or not that mental disorder is the 
result of any substance abuse on the 
part of the veteran.

e)  For any mental disorder present, 
which is not found to be due to 
substance abuse, the examiner should 
provide a finding whether it is as 
likely as not that mental disorder 
was present in service.  In 
providing an opinion as to the 
likelihood, it is most useful to the 
Board if the examiner classifies the 
likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, she and her representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon her claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


